STATE OF NORTH CAROLINA - mie f fr ED IN THE GENERAL COURT OF JUSTICE

SUPERIOR COURT DIVISION
COUNTY OF MECKLENBURG , 18-CVS- (ea? |
06 AUG ty F> Y: 37 :
ANA MONTOYA, )
IEOK] Ehren )
Plaintiff, See EeunG COs ¢.8.C,
yo |
vs. ) COMPLAINT
)- (JURY TRIAL REQUESTED)
WAL-MART STORES EAST, LP, and )
WAL-MART STORES, INC., )
)
Defendants. )
)

 

NOW COMES Plaintiff, herein, by and through her undersigned counsel, complainiig
of the Defendants, alleges and says as follows:

Oe

FARTIES

1. Plaintiff, Ana Montoya, is a resident and citizen of Charlotte, Mecklenburg County,
North Carolina.

2. Upon information and belief, Defendant Wal-Mait Stores, Inc. is a North Carolina
corporation incorporated under the laws of the State of North Carolina and exists and
carries on business in Charlotte, Mecklenburg County, North Carolina.

3. Upon information and belief, Defendant Wal-Mart Stores East, LP is a North
Carolina limited partnership formed under the laws of the State of North Carolina and
exists and carries on business in Charlotte, Mecklenburg County, North Carolina.

4. Upon information and belief, at all times herein, Defendants owned, and exercised

dominion and contro] over the premises of the Wal-Mart located at 7735 North Tryon
Street, Charlotte, Mecklenburg County, North Carolina.

JURISDICTION AND VENUE

5. The allegations as set forth in paragraphs 1 - 4 are re-alleged and incorporated by
reference as if set forth fully herein.

6. This Court has personal jurisdiction over Defendant Wal-Mart Stores, inc. in that all
times relevant hereto Defendant Wal-Mart Stores, Inc. maintained a place of business
in Mecklenburg County, North Carolina.

Case 3:19-cv-00073-DCK Document 1-2 Filed 02/12/19 Page 1 of5
7. This Court has personal jurisdiction over Defendant Wal-Mart Stores East, LP in that
all times relevant hereto Defendant Wal-Mart Stores East, LP maintained a place of
business in Mecklenburg County, North Carolina.

8. This court has subject matter jurisdiction over Plaintiff's claim in that the alleged
claim arose under the substantive law of North Carolina and the incident giving rise
to Plaintiff's claim took place in Charlotte, Mecklenburg County, North Carolina.

9. Venue is proper in this court as the incident giving rise to this claim occurred in
Charlotte, Mecklenburg County, North Carolina

FACTUAL ALLEGATIONS

 

10. The allegations as set forth in paragraphs 1 - 9 are re-alleged and incorporated by
reference as if set forth fully herein.

11. Atall times relevant, Defendants, by their officers, agents and employees, expressly
and by implication, invited the public generally to enter the Wal-Mart located at 7735
North Tryon Street, Charlotte, Mecklenburg County, North Carolina, hereinafter “the
Store,” as patrons and invited said patrons to enjoy its facility.

12. On or about July 22, 2016, Plaintiff was a patron of the Store and was shopping for
groceries. .

13. Plaintiff made her way to the main aisle of the Store and was walking towards one of °
the checkout aisles inside of the Store.

14. As Plaintiff was walking in a careful and prudent manner in the main aisle in the
Store, she approached the entrance of a checkout aisle.

15. As Plaintiff attempted to enter the entrance of the register, she slipped on a slippery,
non-obvious substance and fell to the floor, causing severe physical injuries.

16. The substance which Plaintiff fell was not open and obvious to a shopper, such as-
Plaintiff. °

17. There were no warnings or other signage at the location of Plaintiff's fall to advise
her ofthe fact of any dangerous hazards or objects in the vicinity of the area where
Plaintiff fell.

18. As a direct and proximate result of the events described above, Plaintiff sustained
personal injury which required medical treatment and surgery. ,

Case 3:19-cv-00073-DCK Document 1-2 Filed 02/12/19 Page 2 of 5
 

19. Upon information and belief, Defendants knew or should have known that there was a
slippery, non-obvious, hazard on the floor.in the vicinity of a checkout aisle.

CAUSE OF ACTION
(NEGLIGENCE)

‘20. The allegations as set forth in paragraphs | - 19 are re-alleged and incorporated by
reference-as if set forth fully herein.

21. At all times relevant hereto, Defendants exercised dominion and control over the
floor areas of the Store.

22. Defendants had a duty to maintain their floors and common areas in a reasonably safe .

manner and to inspect and/or identify any areas which would be hazardous to their
patrons. -

23. Defendants had a heightened duty to maintain the floors of the Store which were
likely to attract higher volume of traffic like the area in the main aisle and registers.

24. Defendants breached the duty they owed to Plaintiff and were negligent in one or
more of the followings ways:

‘a. Negligently failed to maintain their premises in a reasonably safe condition;

b. Negligently failed to make reasonable inspection of the area of the floor in
° question and to correct the unsafe condition which such an inspection would have

revealed;

Cc. Negligently failed to keep the said premises and all common areas herein fit for
the foreseeable users;

-d.. Negligently failed to warn the Plaintiff about the dangerous conditions of which
they had actual or constructive knowledge; and .

e. Negligently failed to warn lawful users of said area of the floor by placing
warming signs when Defendants knew or should have known that the area of the
floor of the Store, upon the occasion in question, was unsafe and hazardous so as
to endanger those patrons lawfully using the same. ‘

2S. Plaintiff's slip at the Store on July 22, 2016 was the direct and proximate result of the
negligent acts and omissions of the Defendants as set forth above.

26. Asa direct and proximate result of the above-described negligence of the Defendant,
the Plaintiff suffered injuries to her person.

Case 3:19-cv-00073-DCK Document 1-2 Filed 02/12/19 Page 3 of 5
27. As a direct and proximate result of the above-described negligence of the Defendant,
the Plaintiff has incurred injuries to her person resulting in past, present, and future
medical bills in a sum in excess of $25,000.00.

28. As a direct and proximate result of the above-described negligence of the Defendant,
the Plaintiff has incurred injuries to her person resulting in past, present, and future
loss of earning capacity.

29. As a direct and proximate result of the above-described negligence of the Defendant,
the Plaintiff has suffered permanent injury to her person.

30. As a direct and proximate result of the above-described negligence of the Defendant,
the Plaintiff has suffered scarring to her person.

31. As a direct and proximate result of the above-described negligence of the Defendant,
the Plaintiff has incurred injuries to her person and had to endure, and will continue to
endure, pain and suffering.

32. Asa direct and proximate result of the above-described negligence of Defendant, the
Plaintiff has suffered all other damages which may be exposed during discovery of
this case or proven at trial.

33. Plaintiff objects to Rule 414 of the North Carolina Rules of Evidence and the 2011
amendments to N.C.G.S. 8-58.1 as unconstitutional. These new legislative
enactments, which apply to actions arising on or after October 1, 2011, violate Article
IV, § 13(2) of the North Carolina Constitution,-which provides that "No rule of
procedure or practice shall abridge substantive rights or abrogate or limit the right of
trial by jury." Sections 1.1 and 1.2 of House Bill $42 also violate the right to a jury
trial, due process of law, equal protection under the Jaw, and the right to open courts,
and violate the separation of powers, in violation of Article I, sections 6, 18, 19, and
25, and Article IV, sections 1 and 13 of the North Carolina Constitution.

34. Plaintiff in this action has incurred substantial medical expenses as a result of
Defendant's negligence. Under the law, Plaintiff is entitled to recover her "medical
expenses,” including "all medical bills reasonably incurred by the plaintiff as a
proximate result of the negligence of the defendant." N.C.P.I. Civil 810.04. Contrary
to North Carolina substantive law, and in violation of the North Carolina
Constitution, Rule 414 of the North Carolina Rules of Evidence and the 201]
amendments to N.C.G.S. 8-58.1 bar Plaintiff from submitting evidence of her medical
bills to the jury, and limit Plaintiff to presenting "the amounts actually paid to satisfy
the bills" and "the amounts actually necessary to satisfy the bills that have been
incurred but not yet satisfied." These new evidentiary and procedural rules, if applied
in this case, will directly harm Plaintiff by reducing the amount of medical expenses —
she can recover for her injuries.

Case 3:19-cv-00073-DCK Document 1-2 Filed 02/12/19 Page 4 of 5
WHEREFORE, the Plaintiff respectfully prays the Court as follows:

(1) That she have and recover judgment for compensatory damages against Defendants,
jointly and severally, in an amount in excess of Twenty-five Thousand Dollars
($25,000.00), plus pre-judgment interest from the date of filing this action and post-
judgment interest until any verdict is paid pursuant to North Carolina General Statute
§§ 24-1 and 24-5; ‘

(2) That Defendants be taxed with the costs of this action

(3) That the Plaintiff recover reasonable attorney’s fees as provided by North Carolina
law; "

(4) This case be tired before a jury on all issues so triable; and

(5) For such other and further relief as to the Court deems just and proper.

This the 13. day of dgust , 2018:

 

Caleb D. Partee
Attorney for Plaintiff
NC Bar #: 49689

Mark S. Jetton, Jr.
Attomey for Plaintiff
NC Bar #: 39786

FOR THE FIRM:

Jetton & Meredith, PLLC

216 N. McDowell Street, Suite 110
Charlotte, NC 28204

Phone: 704-333-1114

704-335-0448

Case 3:19-cv-00073-DCK Document 1-2 Filed 02/12/19 Page5of5
